Case 1:18-cr-00204-NGG-VMS Document 874 Filed 05/20/20 Page 1 of 1 PageID #: 13731




                                                  May 19, 2020


     VIA ECF
     Honorable Nicholas G. Garaufis
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

                    Re:     United States v. Raniere, et al., 18 Crim. 204 (NGG)

     Dear Judge Garaufis:

     I write to respectfully request a temporary modification of Kathy Russell’s bond
     conditions to allow her to travel to Jacksonville, Florida via car to accompany her sister
     to an appointment with a specialty doctor. Ms. Russell would leave from and return to
     Georgia on Tuesday, June 2. Your Honor granted a similar request on April 30, 2020,
     allowing Ms. Russell to support her sister with the same pressing medical issue at a May
     6 appointment. Ms. Russell’s sister has an appointment on June 2 for another round of
     treatment, and Ms. Russell would appreciate the opportunity to assist her sister at this
     appointment and be available to drive her home if needed.

            The government, by AUSA Tanya Hajjar, and Pretrial Services do not object to
     Ms. Russell’s request. I have provided proof of the doctor’s appointment to Pretrial
     Services.

            I appreciate the Court’s consideration.

                                                  Respectfully submitted,

                                                  /s/ Justine A. Harris

                                                  Justine A. Harris

     cc: All Counsel (via ECF)
                                                  APPLICATION GRANTED.

                                                  SO ORDERED.
                                                  /s/ Nicholas G. Garaufis
                                                  Hon. Nicholas G. Garaufis
                                                  Date: May 19, 2020
